Citation Nr: 0024235	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  91-38 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 8, 1985 to 
March 14, 1988.

The current appeal initially arose from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).

The case was most recently before the Board of Veterans' 
Appeals (Board) in July 1999, at which time it was remanded 
to the RO for the purpose of ascertaining which of two 
apparently conflicting medical reports from February 1997 was 
the correct radiographic study of the right knee, and for 
further adjudicative action.  

The RO affirmed the previous determination wherein an 
evaluation in excess of 30 percent for residuals of a right 
knee injury was denied.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Residuals of a right knee injury are productive of not more 
than severe disablement.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for residuals of a right knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the service medical records discloses the veteran 
sustained a severe injury of the right knee while playing 
football in October 1986.  He required reconstruction of the 
anterior cruciate ligament.  He was separated from active 
service with severance pay on the basis of a right knee 
disability.

A June 1988 outpatient treatment report shows the veteran had 
full extension of the right knee and lacked 15 degrees of 
flexion.  There was moderate medial collateral ligament 
relaxation and mild anterior cruciate ligament relaxation.  
There was no increase in intra-articular fluid.  Right knee 
function was recorded to be adequate with use of a Lennox-
Hill brace.  The pertinent diagnostic impression was ligament 
instability of the right knee with traumatic arthritis.

VA conducted a medical examination of the veteran in June 
1988.  He reported that he wore a knee brace most of the 
time, and was unable to squat.  His knee mostly hurt with 
cold weather or very vigorous activity, and short distance 
runs.  On examination there was a well-healed surgical scar 
on the lateral aspect of the knee.  Flexion was to 125 
degrees and extension was normal.  There was tenderness on 
the lateral joint line.  

There was tenderness and grating over the femoral-tibial 
joint.  Mild laxity was present over the anterior cruciate 
ligament.  Pivot shift and Lachman's signs were negative.  
The right calf was 1/2 inch smaller in circumference as 
compared to the left calf.  The examiner diagnosed 
insufficiency of the right anterior cruciate ligament, status 
post repair.  Radiographic study of the right knee disclosed 
a threader screw passed through the distal femur just above 
the femoral condyles.  There was no evidence of loosening.  
The knee joint appeared intact.  There were no references to 
arthritis.

In December 1988 the RO granted entitlement to service 
connection for postoperative residuals of a right knee 
injury, with assignment of a 20 percent evaluation effective 
March 15, 1988, the day following the date of separation from 
active service.

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 1993, a transcript of which has been 
associated with the claims file.  He denied that he had 
recurrent subluxation or dislocation of his right knee.  He 
denied that he fell alot.  


The veteran complained of arthritis in his right knee.  His 
knee was said to bother him during cold weather.  His knee 
did not get inflamed.  He complained of severe right knee 
pain, and limitation of motion.  He stated that he wore a 
brace to prevent arthritis from worsening.

A January 1995 VA outpatient progress note shows persistent 
crepitus on movement of the right knee with mild ligament 
instability.  The diagnostic impression was residual 
reconstruction of the right knee.  The right knee was noted 
to be unchanged in June 1995.

A May 1996 private medical report shows there was no swelling 
or effusions of the right knee.  There was full range of 
motion without pain.  The patella was movable with some 
grating feel.  There was no point tenderness.  A radiographic 
study of the right knee resulted in an impression of no 
fracture, dislocation, or significant arthritic change.

A June 1996 private medical record shows the veteran 
underwent removal of a screw from the right femur.  

Correspondence on file from MJR, L.Ac., dated in October 
1996, shows that while he was treating the veteran for back 
pain, the latter made mention of severe right knee pain.  
Upon examination of the knee he detected serious structural 
abnormalities.  MJR advised that he was not an orthopedist 
and therefore not able to diagnose the nature of the 
veteran's problems, but was able to determine that they were 
serious.

VA conducted a special orthopedic examination of the veteran 
on February 18, 1997.  The examiner annotated the examination 
report that he had reviewed the claims file.  It was recorded 
that the veteran twisted his knee in service and underwent 
open surgical debridement.  

The veteran reported that his knee was sore and tended to 
give way.  He wore a brace while walking.  He worked as a 
warehouseman but did light duty.  He gave no history of 
recurrent effusions or Cortisone injections.  There was no 
history of inflammatory arthritis.  

On examination the veteran was observed to ambulate without a 
cane with a right knee brace.  Examination of the knee 
disclosed a lateral scar which was longitudinal, 12 
centimeters in length, hyperpigmented, and depressed.  The 
knee was cool without effusion.  Range of motion was 0 
degrees to 100 degrees of flexion.  There was marked laxity 
of the medial collateral ligament and moderate laxity of the 
lateral collateral ligament, with minimal laxity of the 
anterior cruciate ligament.  The posterior cruciate ligament 
was intact.  The patellar inhibition test was negative.  
McMurray's test was negative for recurrent meniscal tear.  
The diagnostic impression was status post operative right 
knee with ligament laxity, moderate impairment.  

The examiner noted the veteran had objective manifestations 
of significant ligamentous laxity that would create 
significant functional impairment due to pain.  A 
radiographic study dated February 18, 1997, shows the veteran 
had undergone prior knee surgery and there was a small metal 
disc above the lateral femoral epicondylar area remaining 
from the surgical procedure.  It was noted that there was no 
evidence of degenerative joint disease.

In May 1997 the RO granted entitlement to an increased 
evaluation of 30 percent for residuals of a right knee injury 
effective from March 15, 1988.

A June 1997 VA medical record shows the veteran was having 
persistent problems due to ligament damage to the right knee 
and wore a brace.  Examination of the right knee revealed 
crepitus on movement.  There was no increase in intra-
articular fluid.  The diagnostic impression was residual 
ligament injury of the right knee.

An October 1998 VA outpatient treatment report shows the 
veteran continued to have problems with his right knee.

Received in late 1998 was a copy of the February 18, 1997, VA 
orthopedic examination of the veteran.  However, the 
diagnostic impression shows the veteran was recorded to have 
posttraumatic osteoarthritis and ligamentous laxity of the 
right knee.

In July 1999 the Board remanded the case to the RO for the 
purpose of clarifying the apparent discrepancy in the two VA 
examination reports, one of which noted that was no evidence 
of degenerative joint disease by x-ray, and the other which 
noted the veteran had posttraumatic osteoarthritis of the 
right knee.

In September 1999 a VA physician advised that the VA 
examination report with radiographic study noting no 
degenerative joint disease was the correct report.

In April 2000 the veteran submitted three pieces of 
correspondence referable to his inability to qualify for the 
position of Clerk for the United States Postal Department, 
with cognizance having been taken of his right knee and low 
back injuries.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic disease and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).  In view of the 
denial of the appeal, the Board finds no basis for assignment 
of staged ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  



Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  

The intent of the schedule is to recognize painful motion 
with joint pain or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligament, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board notes that the veteran's claim for an 
initial evaluation in excess of 30 percent for his residuals 
of a right knee injury is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's contentions concerning the severity of his 
right knee disability (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an initial evaluation in excess of 30 percent for 
his right knee disability is well grounded.  King v. Brown, 5 
Vet. App. 19 (1993).

The Board is also satisfied that as a result of the July 1999 
remand of the case to the RO for further development and 
adjudicative action, all relevant facts have been properly 
developed to their full extent, and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991);  
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard, 
the Board notes that a previous ambiguity in the record with 
respect to medical records on file has been resolved.  More 
specifically, as reported earlier, the radiographic studies 
on file do not show a degenerative arthritic disease process 
in the right knee, and the authenticity of one 1997 medical 
record submitted in support of the claim purportedly noting 
traumatic arthritis in the right knee has been discounted.  
Also, the Board also notes in passing that an earlier dated 
VA medical record from June 1988 noting traumatic arthritis 
was not made on the basis of supporting radiographic studies.

The RO has rated the veteran's right knee disability as 30 
percent disabling under diagnostic code 5257.  The 30 percent 
evaluation is the maximum evaluation assignable under this 
code and contemplates severe recurrent subluxation or lateral 
instability of a knee.  The accumulated medical documentation 
on file shows that it is consistent with the current 30 
percent evaluation contemplating severe disablement.

Other criteria pertaining to evaluations of disabilities of 
the knee and leg are set forth in 38 C.F.R. § 4.71a, 
diagnostic codes 5256-5263 (1999).  Diagnostic code 5256 
provides a 40 percent evaluation for ankylosis of a knee in 
flexion between 10 degrees and 20 degrees.  As ankylosis of 
the service-connected right knee is not shown by the evidence 
of record, there exists no basis upon which to predicate 
assignment of an increased evaluation under this diagnostic 
code.

A 30 percent evaluation is the maximum schedular evaluation 
assignable under diagnostic code 5260 for limitation of 
flexion of a leg to 15 degrees.  However, the most recent VA 
examination of record conducted in 1997 disclosed that 
flexion of the right knee was achieved to 100 degrees.  A 40 
percent evaluation may be assigned for limitation of 
extension of a leg to 30 degrees.  

However the most recent VA examination of record conducted in 
1997 disclosed that extension of the right knee was to zero 
degrees, or normal.  The normal range of motion of the knee 
is set out as 0 degrees of extension to 140 degrees of 
flexion at 38 C.F.R. Part 4, Plate II (1999).

The veteran does not have nonunion of the right tibia and 
fibula with loose motion requiring a brace which would 
warrant assignment of 40 percent under diagnostic code 5262; 
accordingly, this diagnostic code is not for application.  
Finally the remaining codes for rating disabilities of the 
knees have maximum evaluations which are less than the 
current 30 percent evaluation in effect for the service-
connected right knee disability.

In a precedent opinion, the VA General Counsel held that 
where the medical evidence shows that the veteran has 
arthritis of the knee and where the diagnostic code 
applicable to his disability is not based upon limitation of 
motion, a separate rating for limitation of motion may be 
assigned if there is additional disability due to limitation 
of motion.  See VAOPGCPREC 23-97.  Specifically, the General 
Counsel stated that "[w]hen a knee disorder is already rated 
under DC 5257, the veteran must also have limitation of 
motion under DC 5260 or DC 5261 in order to obtain a separate 
rating for the arthritis.  If the veteran does not at least 
meet the criteria for a zero percent rating under either of 
those codes, there is no additional disability for which a 
rating may be assigned." Id. at 3.

In this case, on the most recent VA examination in 1997, 
range of motion was noted to be from 0 to 100 degrees.  A 
zero percent may be assigned for flexion limited to 0 degrees 
under diagnostic code 5260.  

A zero percent evaluation may be assigned for extension 
limited to 5 degrees.  Of course the limitation of motion of 
the veteran's knee does not satisfy the diagnostic criteria, 
and in any event, the record has been clarified to show that 
the veteran does not have a degenerative arthritic process in 
his service-connected right knee.  Consequently, a separate 
evaluation of 10 percent for arthritis based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59 is 
similarly precluded.  See VAOPGCPREC 9-98.

The Court has held that diagnostic codes predicated solely on 
limitation of motion require consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  However, the Court has also held that 
when a diagnostic code is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40, 4.45, with respect to pain, do not 
apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Diagnostic code 5257, upon which the current 30 percent 
evaluation is predicated, is not predicated on loss of range 
of motion; however, since other diagnostic codes predicated 
on range of motion may also be utilized in evaluating the 
appellant's right knee disability, the Board has considered 
assignment of an increased evaluation on the basis of 
functional loss due to pain, etc.

However, since the veteran is already in receipt of the 
maximum schedular evaluation of 30 percent under diagnostic 
code 5257 for his disability of the right knee, consideration 
of functional loss due to pain is not required.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Accordingly, 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 is 
not warranted in this case.

The Board has also considered whether an additional separate 
disability evaluation of 10 percent may be assigned for 
residual scarring of the service-connected right knee.  The 
evidentiary record discloses that the veteran does in fact 
have a residual scar on the right knee reported as well 
healed, hyperpigmented and depressed.  There has never been 
any evidence of poor nourishment, repeated ulceration, 
tenderness and pain on objective demonstration, or limitation 
on function of the knee due to scarring.  Accordingly, 
assignment of a separate 10 percent evaluation is not 
warranted on the basis of residual scarring of the right 
knee.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for residuals of an injury 
of the right knee.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Other Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a literal 
reading of the documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran the criteria for assignment of 
extraschedular evaluation, and denied an increased evaluation 
on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the criteria 
of 38 C.F.R. § 3.321(b)(1).  

The right knee disability has not required frequent inpatient 
care, nor has it been shown to markedly interfere with any 
employment endeavor of the veteran, reported as light duty as 
a warehouseman.  The veteran has submitted documentation 
referable to his lack of qualification for employment with 
the United States Postal Service due to back and knee 
disabilities.  This does not constitute marked interference 
with employment by virtue of the service-connected disability 
of the right knee.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
residuals of an injury of the right knee.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for residuals of a right knee injury is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

